Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art of record is the Locke et al. (US 2011/0178481) and Gordon (US Patent No. 5417673) references. While Locke and Gordon teach a collection fitting with a switch having passages and a cavity and a bypass switch as well as a cap with bores, the claimed invention is distinguished over the prior art in how it distinguishes how the various passages/bores are fluidly connected when collection fitting is in the bypass position versus the sampling position especially with regards to the sensing bypass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791